Title: Intelligence from Madrid and Other Places, 9 November 1779
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


The number of intelligence items Franklin’s friend the chevalier de Kéralio gathered for Franklin during the four months covered by this volume is more than twice that collected during the preceding four months. The fifty-seven items noted below eventually were forwarded to Congress and are presently in the National Archives. As is our practice, we print the first of these and briefly summarize the remainder.
A somewhat larger number of reports than usual are labeled as being from Paris, rather than from the French ports, from which Kéralio received most of his information. Some of the Paris items, however, merely forward news received from elsewhere. The earliest of these, for example, dated November 26, contains information from Brest, Bordeaux, and Cadiz, and recounts rumors concerning Ireland, England, Denmark, and Germany. The December 27 item discusses the publication or non-publication of various pamphlets and news reports about the war and tells of the King’s reception of Vice Admiral d’Estaing upon his recent return from America. D’Estaing and his unsuccessful attack on Savannah are the main objects of discussion in the reports of December 31 and January 2, although the latter also provides warship news from Brest, Cadiz, and Toulon; more news from Brest is given on January 6. The report of January 12 begins by recounting the interception of a Dutch convoy by the British fleet, continues with a variety of naval information, and concludes by criticizing pessimistic rumormongers. Six days later we learn of the departure of the remaining Spanish contingent from the previous year’s combined Franco-Spanish fleet. On February 7 separate items labeled Paris and Versailles give news from the West Indies, the latter also erroneously reporting that the Spaniards had captured Pensacola. Another incorrect story appears under a February 18 Paris dateline, that of the death of a British Admiral, [Hyde] Parker, in a battle off Martinique. The main subject of the next day’s report is a supposed threat delivered to the Dutch ambassador to the court of St. James’s. The final Paris report, dated February 22, admits that the last information had not been confirmed, but proceeds to give more unsubstantiated Dutch news (as well as news from Spain). In general the Paris reports do not differ greatly in style or accuracy from the reporting in American or British newspapers of the time.
The information which comes from the major ports used by the French navy is somewhat more substantial. As usual, the greatest share comes from the largest port, Brest. Ten such reports date from our period (November 22, December 22, 24, and 29, January 3, 17, 24, and 26, and February 2, and 6–11). These record the movement of ships in and out of port, the work of construction and repair in the dockyard, and personnel changes, particularly of warship captains. The last four, for example, discuss a convoy departing for the West Indies under the escort of a large squadron commanded by the comte de Guichen. Quite similar in content are the half dozen reports from the navy’s large Mediterranean base, Toulon (December 22, January 16–24, and 30, and February 17, 19, and 29). The navy’s third major base, Rochefort, is represented by only one such report, dated November 23.
From various French coastal cities and towns come twenty-two items. Dunkirk, a center of privateering, is represented by six reports (January 3, 8, 14, 15, and 21, and February 18), all of which, not surprisingly, discuss privateers operating out of that port. Two reports from Le Havre (January 2, February 19–21) discuss two separate arrivals of the Dunkirk privateer Marquise de Seignelay with prizes; the latter of these also lists French navy warships which have arrived. The four items from St. Malo contain not only naval intelligence, but also other information, that of November 18 the news that army units in the area have gone into winter quarters, those of January 1, 18, and 29 details of a massive prisoner exchange between Britain and France. First we learn that three ships have embarked 800–900 English prisoners there and that others have been embarked at Nantes and elsewhere. Next, a packetboat from England arrives with 106 French prisoners. Finally, in summary, it is reported that 1,000–1, 100 English prisoners at St. Malo alone have been exchanged for an equal number of French.
The great commercial ports of Nantes and Bordeaux provide five reports. From the former come a November 25 item relaying naval intelligence from Brest and an undated one, probably written on December 2, which reports the arrival from Philadelphia the previous day of the ship Comité. It had sailed from Philadelphia on October 26 in company with the American frigate Confederation, aboard which were ex-French Minister Gérard and an American minister bound for Spain. A final note from Nantes (January 11) briefly mentions the departure of one French Navy frigate and the arming of another. A November 23 piece from Bordeaux comments on peace rumors and speculates on their likelihood, while on January 8 the Spanish capture of Pensacola is reported erroneously. The latter item also recounts a fête there in honor of Admiral d’Estaing. A December 28 item datelined Rennes actually prints another letter from Bordeaux, describing the enthusiasm for the recently returned vice admiral.
The remaining French items come from a variety of locations. From the Breton town of Quintin are forwarded on November 24 news of naval movements in Brest and the contents of several letters from London speculating on British campaign plans. A brief January 10 item from the same town reports on preparations for an army encampment between Morlaix and Brest. A February 14 item from Lorient lists French ships of the line presently in the West Indies and reports on ship movements at Brest. Finally a February(?) 29 item from Morlaix says that the privateer Black Prince has arrived with two prizes and plans on sailing the next day with the Black Princess.
As usual a few items come from outside France, such as the one from Madrid that we print. Another Madrid item of December 20 says in its entirety, “Nous comptons que dans tout l’hiver, la paix se fera avec les anglois, et nous le comptons à raison des négociations qui sont entamées.” The correspondent from Cadiz reports on January 7 that several French warships have left there for various destinations and that the Spanish blockade of Gibraltar continues; on January 18, however, intelligence is sent from Madrid that all Spanish warships have been ordered to sea in pursuit of Admiral Rodney’s fleet, which undoubtedly is headed for Gibraltar.
The final two items come from the Netherlands. The first, sent from The Hague on December 25, criticizes Dutch inactivity and suggests they build thirty ships of the line and invite Prussia and Russia to make common cause with them. The other, sent from Amsterdam on February 24 reports (somewhat prematurely) an alliance of the Dutch with Sweden, Denmark, Russia, and Prussia on behalf of neutral shipping rights.
 
Madrid, le 9 Novbre.
Les Batteries devant Gibraltar sont, pour ainsi dire, achevées; cependant on doute que l’on débouche des Lignes de St. Roch. Dans le vrai, ces Batteries ne peuvent Servir qu’à protéger l’ouverture de la Tranchée. On dit qu’un Batiment hollandois chargé de Vivres est entré à Gibraltar.
